Citation Nr: 0202259	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  98-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had unverified active service from July 1987 to 
June 1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Roanoke, Virginia, which denied the benefit sought on 
appeal.

This appeal was before the Board in July 1999.  At that time 
the case was remanded to the RO for further development.  
Specifically, the Board found that VA outpatient treatment 
records had been identified by the veteran, and that no 
effort had been undertaken to associate those records with 
the claims file.  These treatment reports were subsequently 
requested and are now of record.

The Board further observes that the veteran relocated 
subsequent to the April 1998 rating decision, and her claims 
file has been transferred to the RO in St. Louis, Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  An x-ray of the left ankle demonstrates a focal area of 
cortical thickening and deformity involving the distal shaft 
of the left fibula which was identified by a radiologist as 
the site of a probable old distal left fibula fracture.  

3.  The veteran's left ankle disability is currently 
productive of subjective complaints of pain, swelling and 
fatigue, increased by walking and long periods of standing; 
objective findings include range of motion (ROM) of 10 
degrees dorsiflexion, 40 degrees plantar flexion, inversion 
and eversion of both ankles with normal motion and normal 
subtalar motion both actively and passively.



CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation of 20 
percent for residuals of a left ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.71a, Diagnostic Codes, 5262, 5271 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that while this 
appeal was pending, the Veterans Claims Assistance Act of 
2000 (VCAA) was passed.  The VCAA enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA statutory 
provisions in the October 2001 supplemental statement of the 
case.  Thus, the veteran has been put on notice as to the new 
requirements regarding the duty to assist.  Moreover, the 
Board has reviewed the file, and finds that the requirements 
under the VCAA have been met.  In that regard, the Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate her claim, which included 
copies of the rating actions, a statement of the case issued 
in June 1998, and supplemental statements of the case issued 
in November 1998 and October 2001.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Moreover, the veteran 
was most recently afforded VA examinations in July 1998 and 
May 2000 in connection with her claim.  Additionally, the 
file contains VA outpatient treatment reports dated from July 
1998 through March 1999.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.

A review of the record reveals that the veteran was first 
awarded service connection for a left ankle fracture in 
January 1993.  At that time the RO assigned a noncompensable 
rating, effective June 1992.  This rating was confirmed on 
several occasions, including in an April 1998 rating 
decision.  The veteran disagreed with this decision and 
initiated this appeal.  During the pendency of this appeal, 
the RO awarded the veteran an increase in his disability 
evaluation, to 10 percent, effective March 1998 which was 
identified by the RO as the date of the most recent claim.  
The veteran continues to assert that this disability 
percentage fails to adequately reflect the extent of her left 
ankle disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

As noted above, the veteran is presently assigned a 10 
percent disability evaluation for residuals of a left ankle 
fracture.  In assigning this 10 percent rating, the RO, in a 
November 1998 rating decision, explained in the narrative 
portion of the decision that the symptomatology that was 
related to the disability at issue was evaluated as analogous 
to malunion of the fibula.  This appears to be a reference to 
the provisions of Diagnostic Code 5256 which sets forth the 
ratings for impairment of the tibia and fibula.  Diagnostic 
Code 5262 provides for a 10 percent rating for an impairment 
of the tibia and fibula, manifested by malunion, with slight 
ankle disability.  A moderate ankle disability warrants a 20 
percent rating, and a marked ankle disability warrants a 30 
percent evaluation.  A 40 percent evaluation is warranted for 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

However, although the narrative portion of the November 1998 
rating decision appears to make reference to the provisions 
of Diagnostic Code 5262, the actual detailed rating shows the 
10 percent evaluation as assigned by analogy to the 
provisions of Diagnostic Code 5271.  Under this Diagnostic 
Code 5271, a 10 percent rating is warranted where the 
evidence demonstrates moderate limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent 
evaluation applies where the limitation of motion is marked.  
Id.

Thus, in addition to any other potentially applicable 
Diagnostic Codes, the Board will consider the provisions of 
both Diagnostic Code 5262 and Diagnostic Code 5271 in 
adjudicating this claim.

The pertinent evidence of record includes VA examinations in 
July 1998 and May 2000, as well as VA outpatient treatment 
reports dated from July 1998 through March 1999.  The veteran 
presented for her VA examination in July 1998 with subjective 
complaints of extreme pain and swelling.  The veteran stated 
that she was to have a special shoe made to accommodate her 
nonservice-connected foot problems.  She further stated that 
her ankle was very weak and felt like it was going to give 
out.  Additionally, the veteran complained of pain on the 
bottom of the foot.  Upon physical examination, the left 
ankle had some slight swelling over the lateral malleolus.  
She had ROM of 10 degrees dorsiflexion and 40 degrees for 
plantar flexion, both bilaterally.  The veteran had 3/5 
strength against resistance in both feet.  X-rays of the left 
ankle revealed a probable old distal left fibula fracture and 
an otherwise negative examination.  

The evidence of record also includes VA outpatient treatment 
reports dated from July 1998 through March 1999.  A July 1998 
report revealed a complaint of a painful left foot.  The 
veteran reported that her foot had a dull, throbbing ache.  
It was noted that functional orthotics reduced pain in the 
veteran's right foot, but not the left.  The examiner noted 
structural deformities of bilateral plantar fasciitis, 
metatarsalgia, and rheumatoid arthritis, the last of which 
was not confirmed clinically.  The examiner also noted that a 
neuroma was to be ruled out.  The veteran seen in August 1998 
one month following a steroid injection to the left foot.  
The veteran reported 70 percent relief following the 
injection and the examiner noted that she had had relief with 
the bilateral neuroma injection.  She gave a history of left 
ankle fracture.  The examiner noted that the veteran had pes 
planus as well as hallux abducto valgus.  A treatment report 
dated November 1998 revealed a complaint of left plantar foot 
pain.  Several foot deformities were again noted.  At this 
time, the veteran had an injection to alleviate her foot pain 
and a work statement was issued.  A December 1998 report 
noted that the injection helped to mitigate the pain for more 
than 3 months, and that the veteran was considering another 
injection.  She also reported that the injection had helped 
the ankle pain.  It was reported that the veteran had plantar 
fasciitis versus neuroma versus metatarsalgia.  Next, a 
February 1999 treatment report revealed further complaints of 
pain in the left foot.  Pain in the left foot, and left ankle 
was noted.  She was referred for heel lifts and orthotics.  
Finally, a March 1999 report reflected pain on palpation of 
the plantar aspect at the calcaneal area and, although 
difficult to read, appears to reflect pain on inversion of 
the foot.      

The veteran reported for another VA examination in May 2000 
in order to distinguish those symptoms associated with her 
service-connected left ankle disorder from the symptomatology 
associated with her nonservice-connected foot conditions.  At 
that time, the veteran complained of pain, swelling and 
fatigue, exacerbated by walking and standing for long periods 
of time.  The veteran stated that she used a lace-up ankle 
brace to help support her ankle while she was at work as a 
mail processor.  She stated that her work involved standing 
for about 8 hours, which fatigued her ankle.  She further 
stated that when she walked for 45 minutes with the brace she 
developed left ankle pain.  The veteran further commented 
that rainy or cold weather adversely affected her ankle 
condition.  The veteran reported that in the past year she 
had missed work some 15 days due to her left ankle pain.  

Upon physical examination in May 2000, the veteran was noted 
to walk without a limp.  She had ROM in both ankles to 10 
degrees for dorsiflexion, and to 40 degrees for plantar 
flexion.  Circumferential measurements at the ankle were 25.5 
cm on the left and 25.0 cm on the right.  The veteran 
complained of tenderness to palpation over the left distal 
fibula, left sinus tarsea and over the area of the 
fibulocalcaneal ligament and lateral aspect of the left 
ankle.  Inversion and eversion of both ankles indicated 
normal motion and normal subtalar motion both actively and 
passively.  Both feet also had normal inversion and eversion 
strength.  The veteran was diagnosed with a fracture of the 
left distal fibula.  The examiner noted that the veteran's 
left ankle ROM was normal, equal to the right foot, and 
unchanged since her last examination in July 1998.  The 
examiner stated that he did not expect there to be any change 
in ROM with regard to any increased symptoms the veteran may 
experience with standing and walking during times of 
increased pain.  The examiner added that the veteran's 
subjective symptoms far exceeded any degree of residual 
pathology that was actually present.  He noted that the 
fracture was nondisplaced with a normal ankle mortise 
according to previous x-rays with no degenerative arthritis.  
He also indicated that he did not believe that the fracture 
of the distal fibula had produced any other condition.  X-
rays of the left ankle again revealed an old fracture 
involving the lower shaft of the fibula with no other 
pertinent abnormalities reported.      

The Board has thoroughly reviewed the evidence of record and, 
for the reasons discussed below, finds that a 20 percent 
evaluation is appropriate in this case.  

The Board has considered the provisions of Diagnostic Code 
5262 which, as noted above, set forth the criteria for 
impairment of the tibia and fibula.  In this regard, the 
Board notes that in the November 1998 rating decision in 
which the current 10 percent evaluation was assigned, the RO 
noted that a July 1998 x-ray report showed a focal area of 
cortical thickening and deformity of the distal shaft of the 
left fibula.  The RO found, further, that disability was 
shown only to a slight degree.  The RO determined that the 
veteran's left ankle disability should be rated as analogous 
to malunion of the fibula.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  Therefore, the RO concluded that a 10 percent 
evaluation was appropriate for malunion of the fibula with 
slight ankle disability.  Thus, assuming that the x-ray 
evidence of the cortical thickening and deformity involving 
the distal shaft of the left fibula is analogous to malunion 
of the fibula, as the RO did, the Board must then determine 
whether the disability caused by such pathology results in 
disability either slight, moderate or severe in degree.

The most recent medical evidence as shown on VA examination 
in May 2000 showed ROM of 10 degrees dorsiflexion and 40 
degrees for plantar flexion, both bilaterally.  See 38 C.F.R. 
§ 4.71a, Plate II (full range of motion for ankle 
dorsiflexion is 0 to 20 degrees, and for plantar flexion is 0 
to 45 degrees).  The Board notes that the VA examiner at that 
time stated that the veteran's ROM was normal, and it was 
noted that the ROM findings had not changed since the veteran 
was last examined in July 1998.  It was further noted that 
the veteran's ROM in her left ankle matched that of her right 
ankle, which had not sustained a fracture.  None of the other 
relevant medical evidence demonstrates greater limitation of 
motion of the left ankle than shown on most recent 
examination.  However, for VA purposes the Board notes that 
there is some consistently decreased range of motion of the 
left ankle for VA rating purposes.  The Board notes that the 
reported ROM findings do not indicate more than slightly 
decreased plantar flexion and no more than moderately 
decreased dorsiflexion.  The most recent examiner did note, 
however, that inversion and eversion of the left ankle were 
normal with normal strength.  Thus, while the Board concludes 
that a marked ankle disability is not demonstrated in the 
record, the question remains whether the overall ankle 
disability due to pathology analogous to malunion of the 
fibula is slight or moderate in degree.  

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The veteran has 
reported increased or additional disability due to pain and 
weakness on prolonged standing or walking.  The March 2000 
examiner opined that the veteran would not have any change in 
the range of motion of the left ankle with respect to 
increased symptoms that the veteran may have with standing 
and walking during times of increased pain.  The Board notes 
further, that there is no objective evidence of atrophy due 
to disuse of the left ankle and that no examiner has 
attributed any weakness to the veteran's left ankle 
disability.  However, the Board notes that tenderness to 
palpation over the left distal fibula, left sinus tarsea, the 
fibulocalcaneal ligament, and lateral aspect of the left 
ankle was shown at the time of that examination.  On VA 
examination in July 1998, some slight swelling was 
demonstrated.  On outpatient treatment in February 1999, 
there was objective evidence of pain over the lateral ankle 
as well as inversion pain.  In view of the persistent 
complaints and clinical findings, the combination of 
symptomatology more nearly equates to the criteria for 
moderate ankle disability, under Diagnostic Code 5262 
warranting a 20 percent disability evaluation.  See DeLuca v. 
Brown, supra; 38 C.F.R. §§ 4.40 and 4.45.  However, a higher 
rating is not warranted.

In this regard, the Board notes that the evidence, as set 
forth above, simply does not show a marked ankle disability.  
The veteran has demonstrated no more than moderate limitation 
of motion.  Only slight swelling was shown on one 
examination.  There is no evidence of decreased strength, or 
muscle atrophy.  The veteran does not walk with an impaired 
gait.  Circulation and sensation have been reported to be 
intact.  The preponderance of the evidence is against a 
finding that the required criteria for an evaluation in 
excess of 20 percent have been met pursuant to the provisions 
of Diagnostic Code 5262. 

The Board has also considered whether an evaluation in excess 
of 20 percent could be afforded the veteran under another 
relevant Diagnostic Code.  However, inasmuch as 20 percent is 
the maximum rating under Diagnostic Code 5271, for limitation 
of motion, rating under that provision would be of no further 
benefit to the veteran.  Nor is the veteran entitled to a 
higher rating under Diagnostic Code 5270 since ankylosis of 
the ankle is not shown.  38 C.F.R. § 4.71a, Code 5270 (2001).  
Moreover, as the evidence does not reveal malunion of the os 
calcis or the astragalus, Diagnostic Code 5273 does not 
apply.  38 C.F.R. § 4.71a, Code 5273 (2001).   Diagnostic 
Code 5274 is similarly inapplicable in this case as there is 
no evidence of an astragalectomy.  38 C.F.R. § 4.71a, Code 
5274 (2001).

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that in 
this case, the disability picture with respect to the 
veteran's left ankle fracture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  In so finding, the Board acknowledges 
the veteran's statements, made at the May 2000 VA 
examination, that she had missed approximately 15 days of 
work that past year due to her ankle.  However, the Board 
does not find that degree of absenteeism to constitute a 
marked interference with employment for the purposes of an 
extraschedular rating.  Moreover, it has not been shown that 
the veteran's left ankle fracture has resulted in frequent 
hospitalizations.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summation, the Board finds that a 20 percent evaluation 
under Diagnostic Code 5262 is appropriate, and that the 
veteran is not entitled to a higher evaluation under any 
alternative Diagnostic Code.  In reaching the foregoing 
determination, the Board has considered the complete history 
of the veteran's left ankle disability as well as the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41. 



ORDER

A 20 percent evaluation for residuals of a left ankle 
fracture is granted, subject to the laws and regulations 
governing the payment of monetary benefits



		
	S. L. KENNEDY  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

